Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/787644     Attorney's Docket #: 18506-1721 
Filing Date: 2/11/2020; 
					
Applicant: Hsu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment/election filed 5/6/2022 of Invention I, claims 1-18 and new claim 21 and 22 have been acknowledged.
Claims 19 and 20 have been acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharath et al. (U.S. Patent Application Publication # 2020/0098621 A1).
In regards to claim 21, Bharath et al. (figures 1A-7B) specifically figures 3A and 3B show a package 100, comprising: a first dielectric layer 148-1; a first conductive structure 196A, disposed in and covered by the first dielectric layer 148-1; a die 114-2, disposed over the first dielectric layer 148-1; a permalloy core (192-1,194), disposed over the first dielectric layer 148-1 and adjacent to the die 114-2; a first via 192-3, disposed between the die 114-2 and the permalloy core (192-1,194), wherein the first via (left 192-3) penetrates a portion of the first dielectric layer 148-1 over the first conductive structure 196A and connects the first conductive structure 196A; a second via (right 192-3), disposed opposite to the first via (left 192-3) with respect to the permalloy core (192-1/194), wherein the second via (right 192-3) penetrates the portion of the fist dielectric structure 148-1 and connects the first conductive structure 196A; a second dielectric layer 148-2, disposed over the first via (left 192-3), the second via (right 192-3) and the permalloy core (192-1/194); and a second conductive structure 196B, disposed in the second dielectric structure 148-2 and electrically connecting the first via (left 192-3) and the second via (right 192-3), wherein the first via (left 192-3) (left 192-3), the second via (right 192-3), and the second conductive structure 148-2 are separated from the permalloy core (192-1/194).
In regards to claim 22, Bharath et al. show wherein a width of the permalloy core (192-1,194) is in a range of 5-50 micrometers (see paragraph [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent Application Publication # 2020/0312766 A1) in view of Bharath et al. (U.S. Patent Application Publication # 2020/0098621 A1).
In regards to claim 1, Bhagavat et al. (figures 1-17) show a package 105, comprising: a first redistribution structure 172, including a first metal pattern 210; a die 130,135, disposed over the first redistribution structure 172; a permalloy structure (230; see figures 4-6; see paragraphs [0058], [0060] and [0061]), disposed over the first redistribution structure 172; a molding material 120,125, disposed over the first redistribution structure 172 and surrounding the die 130,135 and the permalloy structure 230; a second redistribution structure 115, disposed over the permalloy structure 230 and the molding material 120, and including a second metal pattern 165a-165g; and a plurality of through vias 205a-205h, penetrating the molding material 120 and connecting the first metal pattern 210 to the second metal pattern 165a-165g, wherein the permalloy structure (230; see paragraphs [0058], [0060] and [0061]), the permalloy structure is surrounded by the plurality of through vias 205a-205h and sandwiched between the first metal pattern 210 and the second metal pattern 165a-165g (see paragraph [0053]-[0058]).  Bhagavat et al. fail to explicitly show a second redistribution structure, disposed over the die and the permalloy structure, includes a first member and a second member isolated from the first member, the first member and the second member are surrounded by the plurality of through vias and sandwiched between the first metal pattern and the second metal pattern.  However, Bhagavat et al. does show a second redistribution structure, disposed over the permalloy structure and the molding material, and including a second metal pattern.
Bharath et al. (figures 1A-7B) specifically figures 3A and 3B discloses a package 100 comprising: a first redistribution structure 148-1 and the second redistribution structure 148-2, disposed over the die 114-2 and the permalloy structure 194,192-1, includes a first member (left 194/192-1) and a second member (right 194,192-1) isolated from the first member (left 194/192-1), the first member (left 194,192-1) and the second member (right 194,192-1) are surrounded by the plurality of through vias 192-3 and sandwiched between the first metal pattern 196A and the second metal pattern 196B.
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s second distribution structure over the die and a the permalloy structure, includes a first member and a second member isolated from the first member, the first member and the second member are surrounded by the plurality of through vias and sandwiched between the first metal pattern and the second metal pattern to modify Bhagavat et al.’s arrangement of the die over the second distribution structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.
In regards to claim 2, the package of claim 1, Bhagavat et al. discloses the permalloy structure 230, but fail to explicity show wherein the permalloy structure 230 comprises nickel (Ni), iron (Fe), cobalt (Co), molybdenum (Mo), silicon (Si), niobium (Nb), boron (B), or a combination thereof.
 Bharath et al. discloses wherein the permalloy structure 192-1,194 comprises nickel (Ni), iron (Fe), cobalt (Co), molybdenum (Mo), silicon (Si), niobium (Nb), boron (B), or a combination thereof (see paragraph [0030]).
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s permalloy structure materials to modify Bhagavat et al.’s permalloy structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.
In regards to claim 3, the package of claim 1, Bhagavat et al. discloses the permalloy structure 230, but fail to explicity show wherein a magnetic permeability (μ.sub.m) of the permalloy structure is between 500 and 1,000,000.
Bharath et al. discloses wherein a magnetic permeability (μ.sub.m) of the permalloy structure is between 500 and 1,000,000 (see paragraph [0030]).
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s magnetic permeability of the permalloy structure to modify Bhagavat et al.’s permalloy structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.
In regards to claim 4, the package of claim 1, Bhagavat et al. discloses the permalloy structure 230, but fail to explicity show wherein the first member or the second member of the permalloy structure has a straight bar configuration from a top view perspective.
Bharath et al. discloses wherein the first member (left 194/192-1) or the second member (right 194/192-1) of the permalloy structure has a straight bar configuration from a top view perspective (see figures 2B and 2C).
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s magnetic permeability of the permalloy structure to modify Bhagavat et al.’s permalloy structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.
In regards to claim 5, the package of claim 1, Bhagavat et al. discloses the permalloy structure 230, but fail to explicity show wherein a width of the first member and a width of the second member are respectively in a range of 5-50 micrometers.
Bharath et al. discloses wherein a width of the first member (left 194/192-1) and a width of the second member (right 194/192-1) are respectively in a range of 5-50 micrometers (see paragraph [0029]).
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s widths of the first and second members of the permalloy structure to modify Bhagavat et al.’s permalloy structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.

In regards to claim 6, the package of claim 1, Bhagavat et al. discloses the permalloy structure 230, but fail to explicity show wherein the first member and the second member are elongated laterally over the first redistribution structure.
Bharath et al. discloses wherein the first member (left 194/192-1) and the second member (right 194/192-1) are elongated laterally over the first redistribution structure 148-1 (see figures 1A, 3A and 3B).
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s first and second members  are elongated laterally over the first redistribution structure to modify Bhagavat et al.’s permalloy structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.
In regards to claim 7, the package of claim 6, Bhagavat et al. discloses the permalloy structure 230, but fail to explicity show wherein the first member and the second member are elongated parallel to each other.
Bharath et al. discloses wherein the first member (left 194/192-1) and the second member (right 194/192-1) are elongated parallel to each other (see figures 1A, 3A and 3B).
Therefore, it would be obvious to one of ordinary skill in the art to use Bharath et al.’s widths of the first and second members are parallel to each other to modify Bhagavat et al.’s permalloy structure for the purpose of providing the benefit of size, cost and power reduction without sacrificing the electrical performance.
In regards to claim 8,  the package of claim 1, Bhagavat et al. as modified by Bharath et al. further comprising an adhesive layer (235; see paragraph [0058]) disposed between the permalloy structure 230 and the first redistribution structure 172.
Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath et al. (U.S. Patent Application Publication # 2020/0098621 A1) in view of Bhagavat et al. (U.S. Patent Application Publication # 2020/0312766 A1).
In regards to claim 9, Bharath et al. (figures 1A-7B) specifically figures 3A and 3B show a package 100, comprising: a first redistribution structure 148-1; a second redistribution structure 148-2; a molding structure (see figure 1; shown but not labelled), disposed between the first redistribution structure 148-1 and the second redistribution structure 148-2; a die 114-2, encapsulated in the molding structure; and a first inductor 190A, disposed between the first redistribution structure 148-1 and the second redistribution structure 148-2 and adjacent to a first sidewall of the die 114-2, and comprising: a first permalloy core (left 192-1/194), disposed in the molding structure; and the first permalloy core (left 192-1/194), extending through the molding structure and at least partially disposed within the first redistribution structure 148-1 and the second redistribution structure 148-2.  Bharath et al. fail to explicitly show a first permalloy core, disposed in the molding structure; and a first coil structure, winding the first permalloy core.
 Bhagavat et al. (figures 4-6) discloses a first permalloy core 230, disposed in the molding structure 120; and a first coil structure, winding the first permalloy core 230, extending through the molding structure 120 and at least partially disposed within the first redistribution structure 165d-165g and the second redistribution structure 165a-165c.
Therefore, it would be obvious to one of ordinary skill in the art to use Bhagavat et al.’s first coil structure, winding the first permalloy core to modify Bharath et al.’s permalloy core extending through the molding structure and at least partially disposed within the first redistribution structure and the second redistribution structure for the purpose of providing a relatively low inductance pathways yielding a high speed performance for the electronic devices.
In regards to claim 10, the package of claim 9, Bharath et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first coil structure comprises: a plurality of first vias, penetrating the molding structure and disposed on two opposite sides of the first permalloy core.  However, Bharath et al. does show a plurality of first conductive lines 196A, disposed in the first redistribution structure 148-1 and extending across the first permalloy core (left 192-1/194); and a plurality of second conductive lines 196B, disposed in the second redistribution structure 148-2 and extending across the first permalloy core (left 192-1/194).
Bhagavat et al. (figures 1 and 4-6) discloses the first coil structure comprises: a plurality of first vias 205b-205d, penetrating the molding structure 120 and disposed on two opposite sides of the first permalloy core 230; a plurality of first conductive lines 165d-165g disposed in the first redistribution structure 172 and extending across the first permalloy core 230; and a plurality of second conductive lines 165a-165c, disposed in the second redistribution structure and extending across the first permalloy core 230.
Therefore, it would be obvious to one of ordinary skill in the art to use Bhagavat et al.’s first coil structure to modify Bharath et al.’s permalloy core for the purpose of providing a relatively low inductance pathways yielding a high speed performance for the electronic devices.
In regards to claim 11, the package of claim 9, Bharath et al. as modified by Bhagavat et al. further comprises: a second inductor (190B; see figures 1, 3A and 3B), disposed between the first redistribution structure 148-1 and the second redistribution structure 148-2 and adjacent to a second sidewall of the die 114-2.
In regards to claim 12, the package of claim 11, Bharath et al. (see figure 1) as modified by Bhagavat et al. discloses wherein the first inductor 190A is separated from the second inductor 190B, and the first sidewall is opposite to the second sidewall.
In regards to claim 13, the package of claim 11, Bharath et al. (see figure 1) as modified by Bhagavat et al. discloses wherein the first inductor 190A is separated from the second inductor 190B, and the first sidewall is adjacent to the second sidewall.
In regards to claim 14, the package of claim 11, Bharath et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the second inductor comprises: a second permalloy core, disposed in the molding structure; and a second coil structure, winding the second permalloy core.
Bhagavat et al. (figures 1 and 4-6) discloses the second inductor 150, comprises: a second permalloy core 230, disposed in the molding structure 120; and a second coil structure 155,155’,155”, winding the second permalloy core 230.
Therefore, it would be obvious to one of ordinary skill in the art to use Bhagavat et al.’s second coil structure, winding the second permalloy core to modify Bharath et al.’s permalloy core extending through the molding structure and at least partially disposed within the first redistribution structure and the second redistribution structure for the purpose of providing a relatively low inductance pathways yielding a high speed performance for the electronic devices.
In regards to claim 15, the package of claim 11, Bharath et al. (see figure 1) as modified by Bhagavat et al. discloses wherein the second inductor 190B and the first inductor 190A are substantially symmetrical with respect to the die 114-2.
In regards to claim 16,  the package of claim 11, Bharath et al. (see figures 4A and 4B) as modified by Bhagavat et al. discloses wherein the second permalloy core has a length different from a length of the first permalloy core.
In regards to claim 17, the package of claim 11, Bharath et al. (see figure 1) as modified by Bhagavat et al. discloses wherein the second inductor 190B is separated from the first inductor 190A by the molding structure (see figure 1; shown but not labelled).
In regards to claim 18,  the package of claim 11, Bharath et al. show the features of the claimed invention as detailed above, but fail to explicitly show a third inductor, disposed between the first redistribution structure and the second redistribution structure and separated from the first inductor and the second inductor by the molding structure.
Bhagavat et al. (figures 4-6) discloses further comprises: a third inductor 160, disposed between the first redistribution structure and the second redistribution structure and separated from the first inductor 155,155’,155” and the second inductor 150 by the molding structure 120.
Therefore, it would be obvious to one of ordinary skill in the art to use Bhagavat et al.’s third inductor to modify Bharath et al.’s  inductor for the purpose of providing a relatively low inductance pathways yielding a high speed performance for the electronic devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









11/2/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826